United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0387
Issued: September 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 10, 2019 appellant filed a timely appeal from a November 22, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On September 12, 2019 appellant, then a 54-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed a left shoulder rotator cuff
tear, superior labral tears from anterior to posterior (SLAP tears), and fluid in the left shoulder due
1

5 U.S.C. § 8101 et seq.

to factors of her federal employment. She indicated that she first became aware of her condition
on June 25, 2019 and first realized its relationship to factors of her federal employment on
August 22, 2019. Appellant stopped work on August 14, 2019.
In an accompanying narrative statement, appellant noted that on June 3, 2019 she
experienced pain in her neck radiating down her left arm when she turned her neck. She noted
visiting her primary physician on June 25, 2019, by which point she was also experiencing back
pain. Appellant reported that she received steroidal injections on June 25 and August 7, 2019, but
continued to experience pain in her shoulder and arm. She related that she worked intermittently
in August 2019 due to ongoing shoulder pain and numbness and that, when she returned to lightduty work on August 27, 2019, she was only able to work for 35 minutes before her arm went
numb again. Appellant noted that she had surgery scheduled for September 18, 2019 and expected
to miss work for six to eight weeks. She alleged that her conditions were caused by her repetitive
work activities.
In a development letter dated September 25, 2019, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her of the type of factual and
medical evidence needed and provided a questionnaire for her completion. In a separate
development letter of even date, OWCP requested that the employing establishment provide
additional information regarding appellant’s occupational disease claim from a knowledgeable
supervisor. It afforded both parties 30 days to submit the necessary evidence.
OWCP subsequently received an x-ray report of appellant’s cervical spine, dated July 26,
2019, which revealed degenerative disc and facet disease in the lower cervical spine.
A magnetic resonance imaging (MRI) scan report of appellant’s left shoulder, dated
August 29, 2019, revealed partial-thickness articular surface infraspinatus tear, moderate
tendinosis of the supraspinatus and infraspinatus, moderate volume fluid in the subcoracoid bursa,
SLAP tear, mild acromioclavicular joint degenerative change, and mild glenohumeral joint
degenerative change.
In a September 5, 2019 work excuse note, Mary K. Green, a physician assistant, indicated
that appellant was excused from work from September 8 to October 8, 2019.
In a September 26, 2019 work excuse note, Dr. Carlton Houtz, a Board-certified orthopedic
surgeon, indicated that appellant could return to work in four weeks pending her approval.
In an October 4, 2019 letter, Dr. Houtz indicated that appellant “did not have any workrelated injury.” He opined, however, that her repetitive lifting and carrying most likely contributed
to her shoulder conditions, based upon her job description.
In letters dated October 1 and 7, 2019, appellant responded to OWCP’s development
questionnaire. She noted that the employment-related activities which she believed contributed to
her condition included lifting, bending, stooping, kneeling, pushing, pulling, reaching, loading,
sweeping mail, picking up, and walking. Appellant asserted that her mail processing duties were
supposed to require two people, but due to a decrease in mail volume, they were shifted to a oneperson operation. She alleged that she had been performing repetitive motion activities for over

2

three years, six days per week, 10 to 12 hours per day. Appellant revealed that she did not engage
in any hobbies or outside activities except for occasional computer use for 30 minutes per day.
In a letter dated October 7, 2019, appellant noted that she did not report her work activities
to Dr. Houtz at her initial visit and that may have been why he reported that she did “not” have a
work-related injury. She further explained that she did not want to file a claim until she knew what
was causing her symptoms.
By decision dated November 22, 2019, OWCP denied appellant’s occupational disease
claim, finding that the medical evidence of record was insufficient to establish a diagnosed medical
condition causally related to the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must

2

Supra note 1.

3
S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
4

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
5

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345 (1989).
7

L.F., Docket No. 19-1905 (issued April 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
The record contains an x-ray report of appellant’s cervical spine, dated July 26, 2019,
which revealed degenerative disc and facet disease in the lower cervical spine. OWCP also
received an MRI scan report of appellant’s left shoulder, dated August 29, 2019, which
demonstrated partial-thickness articular surface infraspinatus tear, moderate tendinosis of the
supraspinatus and infraspinatus, moderate volume fluid in the subcoracoid bursa, SLAP tear, mild
acromioclavicular joint degenerative change, and mild glenohumeral joint degenerative change.
The Board has explained that diagnostic test reports, standing alone, lack probative value as they
do not provide an opinion on whether there is causal relationship between an employment incident
and a diagnosed condition.9 These diagnostic reports are therefore insufficient to establish that
appellant’s diagnosed cervical and left shoulder conditions were causally related to her accepted
employment factors.
OWCP also received September 26 and October 4, 2019 notes from Dr. Houtz. In his
September 26, 2019 note, Dr. Houtz excused appellant from work for four weeks pending his
approval. The Board has held that medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of no probative value on the issue of causal relationship.10 In
his October 4, 2019 note, Dr. Houtz opined that, based on her job description, her repetitive lifting
and carrying most likely contributed to her shoulder conditions. However, the Board has long held
that medical opinions that are speculative or equivocal in character are of diminished probative
value.11 Furthermore, Dr. Houtz failed to explain with rationale how appellant’s specific repetitive
lifting and carrying activities caused a diagnosed medical condition. The Board has held that a
medical report lacking a firm diagnosis and a rationalized medical opinion regarding causal
relationship is of no probative value.12 As such, Dr. Houtz’ notes are insufficient to meet
appellant’s burden of proof.
Appellant also submitted a September 5, 2019 work excuse note from a physician assistant.
The Board has held, however, that medical reports signed solely by a physician assistant are of no

8

A.S., Docket No. 19-1955 (issued April 9, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

9

J.P., Docket No. 20-0381 (issued July 28, 2020).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

T.M., Docket No. 08-975, (issued February 6, 2009).

12

D.R., Docket No. 16-0528 (issued August 24, 2016).

4

probative value as physician assistants are not considered physicians as defined under FECA.13
As such, this evidence is of no probative value and is insufficient to establish appellant’s claim.
As there is no medical opinion evidence establishing a diagnosed medical condition
causally related to the accepted factors of her federal employment, the Board finds that appellant
has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); M.W., Docket
No. 19-1667 (issued June 29, 2020) (physician assistants are not considered physicians under FECA).
13

5

ORDER
IT IS HEREBY ORDERED THAT the November 22, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

